DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Newsman (US 20170071143 A1) in view of Sahu et al. (US 20190208711 A1), Park (KR 870002654 Y1), and Umpstead (US 20160135395 A1).
Regarding claim 1, Newsman discloses a plant cultivation apparatus (Figures 1-3), comprising: 
a cultivation tank (Figures 1-3, Para [0014]; system 11 comprising reservoir 12); and 
a planting plate (Figures 1-3; Para [0017]; rack 14); 
wherein the planting plate couples with the cultivation tank to form a closed cavity to store a nutrient solution or a nutrient aerosol (Figure 3, Para [0017]; rack 14 creates a seal above reservoir 12 holding nutrient liquid), 
an upper surface of the planting plate, an outer wall surface of the cultivation tank, and an outer bottom surface of the cultivation tank (Figure 2; rack 14, walls 17, base 16)
an inner lateral wall of the cultivation tank (Figure 1; inside surface of walls 17).
Newsman does not discloses the upper surface of the planting plate, the outer wall surface of the cultivation tank, and the outer bottom surface of the cultivation tank each are coated with a light-reflective layer having a reflective rate greater than 75%, and the inner lateral wall of the cultivation tank is coated with a first light-blocking layer, a bottom surface of the cultivation tank is coated with a second light-blocking layer, and a lower surface of the planting plate is coated with a third light-blocking layer, such that the closed cavity creates a low light environment with a light intensity of 0 to 5 µmol/m2 s-1 for plant root development and algae growth inhibition.
Sahu teaches a plant cultivation system wherein the outer surfaces of the cultivation device is coated with a light-reflective layer having a reflective rate greater than 75% (Figure 4, Para [0017]; reflective coating 462 with reflectivity larger than 85%).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the plant cultivation apparatus of Newsman with the reflective coating as taught by Sahu in order to reflect away light from reaching the plants and prevent oversaturating the plants with too much light.
Park teaches a plant cultivation container comprising the inner lateral wall of the cultivation tank is coated with a first light-blocking layer, an inner bottom surface of the cultivation tank is coated with a second light-blocking layer, and a lower surface of the planting plate is coated with a third light-blocking layer (Figure 3, Page 2 lines 47-49; light shielding treatment coating applied to bottom surface of support piece 1 and inner surface of container 6 and upper plate 6a; inner surface of container 6 = inner lateral walls and inner bottom).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the plant cultivation apparatus of Newsman with the light blocking material as taught by Park in order to reduce or eliminate the exposure of the plant roots within the container to light to impede the growth of unwanted microbes or mold.
Umpstead teaches closed cavity creates a low light environment with a light intensity of 0 to 5 µmol/m2 s-1 for plant root development and algae growth inhibition (Para [0078]; cover 400 blocks light from reaching grow medium/root area, blocking light = 0 light intensity which is within the claimed range).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the plant cultivation apparatus of Newsman with the low light intensity as taught by Umpstead in order to prevent the growth of unwanted mold in the area (Umpstead: Para [0078]).
Regarding claim 2, Newsman as modified above discloses the claimed invention except for wherein2 / 15Appl. No. 16/690,128Response to Final Office Action mailed on March 24, 2022 the light-reflective layer is in a white, light grey, or fluorescent color to enhance a light reflection. It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a white, light grey, or fluorescent color reflective barrier in order to best achieve the desired reflective properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The limitation “the light-reflective layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Regarding claim 3, the modified references teaches the limitations of claim 1 and further Park teaches wherein 
The limitation “and is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Regarding claim 5, Newsman as modified above teaches wherein a plurality of planting through-holes is placed on the planting plate (Figures 1-3, Para [0019]; openings 15).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Newsman (US 20170071143 A1) in view of Sahu et al. (US 20190208711 A1), Park (KR 870002654 Y1), and Umpstead (US 20160135395 A1) as applied to claim 1 above, and further in view of Kodera (US 4214034 A).
Regarding claim 6, Newsman as modified above does not teach wherein a thickness of each of the first light-blocking layer, the second light-blocking layer, and the third light-blocking layer is in a range of 2.5-3.5 mm.
Kodera teaches an agricultural covering multilayer film or sheet structure wherein a thickness of the layer is in a range of 2.5-3.5 mm (Col. 5 lines 40-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Dundas’ light blocking inner surfaces with the further teachings of Kodera’s layer thickness in order to control internal temperatures by providing a thermal insulating layer, promoting plant growth, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 7, Newsman as modified above does not teach wherein a thickness of each of the first light-blocking layer, the second light-blocking layer, and the third light-blocking layer is in a range of 2.5-3.5 mm.
Kodera teaches an agricultural covering multilayer film or sheet structure wherein a thickness of the layer is in a range of 2.5-3.5 mm (Col. 5 lines 40-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Dundas’ light blocking inner surfaces with the further teachings of Kodera’s layer thickness in order to control internal temperatures by providing a thermal insulating layer, promoting plant growth, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Newsman (US 20170071143 A1) in view of Sahu et al. (US 20190208711 A1), Park (KR 870002654 Y1), and Umpstead (US 20160135395 A1) as applied to claim 1 above, and further in view of Dundas (US 20100064583 A1).
Regarding claim 8, the modified reference teaches the limitations of claim 1 and further Park teaches wherein each of the first light-blocking layer, the second light-blocking layer, and the third light- blocking layer includes a coloured element with a light-blocking effect (Page 2 lines 47-49; black vinyl coating).
Newsman as modified above does not teach the coloured element being plastic, and the coloured plastic is coupled to one side of the planting plate through injection moulding, lamination, adhesion, squeezing or thermoforming.
	Dundas teaches a plant cultivation apparatus comprising wherein the light-blocking layer includes a coloured plastic with a light-blocking effect (Paras [0069]-[0070]; multi-cavity trays 36 and growth slab trays 48 and growth slab tray lids 50 are produced from thin wall thermoplastic material).
It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a coloured plastic material in order to best achieve the desired light blocking properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The limitation “the coloured plastic is coupled to one side of the planting plate through injection moulding, lamination, adhesion, squeezing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Regarding claim 10, the modified reference teaches the limitations of claim 1 and further Sahu teaches wherein the light-reflective layer includes an element with a light reflective effect (Figure 4, Para [0017]; reflective coating 462 with reflectivity larger than 85%).
Newsman as modified above does not teach wherein the light-reflective layer includes a coloured plastic, and the coloured plastic is coupled to one side of the planting plate through injection moulding, lamination, adhesion, squeezing or thermoforming.
Dundas teaches a plant cultivation apparatus wherein the light reflective layer includes a coloured plastic (Paras [0069]-[0070]; multi-cavity trays 36 and growth slab trays 48 and growth slab tray lids 50 are produced from thin wall thermoplastic material).
It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a coloured plastic material in order to best achieve the desired light reflective properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The limitation “the coloured plastic is coupled to one side of the planting plate through injection moulding, lamination, adhesion, squeezing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Regarding claim 12, Newsman as modified above does not teach wherein a material of the planting plate and the cultivation tank includes a coloured plastic with a light-blocking effect.
Dundas teaches a plant cultivation apparatus wherein a material of the planting plate and the cultivation tank includes a coloured plastic with a light-blocking effect (Paras [0069]-[0070] multi-cavity trays 36 and growth slab trays 48 and growth slab tray lids 50 are produced from thin wall thermoplastic material).
It would have been obvious to one having ordinary skill in the art before the effective filing date to choose a coloured plastic material in order to best achieve the desired light blocking properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newsman (US 20170071143 A1) in view of Sahu et al. (US 20190208711 A1), Park (KR 870002654 Y1), and Umpstead (US 20160135395 A1) as applied to claim 1 above, and further in view of Miller (US 3104498 A).
Regarding claim 9, the modified reference teaches the limitations of claim 1 and further Park teaches wherein each of the first light-blocking layer, the second light-blocking layer, and the third light- blocking layer includes a coloured element with a light-blocking effect (Page 2 lines 47-49; black vinyl coating).
Newsman as modified above does not teach the coloured element being a coloured film, and the coloured film is coupled to one side of the planting plate through coating, lamination, adhesion or thermal transfer printing.
Miller teaches within the same field of endeavor and reasonably pertinent to the invention a protective and decorative coating for flower pots that includes a coloured film (Item 2- thin film, Col. 1 Lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Dundas’ light-blocking layer with the further teachings of Miller's colored film in order to provide pots a protective barrier against destructive insects.
The limitation “the coloured film is coupled to one side of the planting plate through coating, lamination, adhesion or thermal transfer printing” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Regarding claim 11, the modified reference teaches the limitations of claim 1 and further Park teaches wherein each of the first light-blocking layer, the second light-blocking layer, and the third light- blocking layer includes a coloured element with a light-blocking effect (Page 2 lines 47-49; black vinyl coating).
Newsman as modified above does not teach the coloured element being a coloured film, and the coloured film is coupled to one side of the planting plate through coating, lamination, adhesion or thermal transfer printing.
Miller teaches within the same field of endeavor and reasonably pertinent to the invention a protective and decorative coating for flower pots that includes a coloured film (Item 2- thin film, Col. 1 Lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Dundas’ light-blocking layer with the further teachings of Miller's colored film in order to provide pots a protective barrier against destructive insects.
The limitation “the coloured film is coupled to one side of the planting plate through coating, lamination, adhesion or thermal transfer printing” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument, on Page 10 of the Remarks, that “Umpstead represents a function/result of closing the cover to prevent light from entering the receptacle but cannot indicate the degree/amount of the light being blocked,” is not found persuasive. The Merriam Webster definition of “blocking” recites “blocking: to shut off from view." Which would then mean that Umpstead teaches “shutting off” light from entering the interior, therefore, implying zero light aka a light intensity of 0 µmol/m2 s-1 which falls within the claimed range of 0-5 µmol/m2 s-1.
Applicant’s argument, on Page 12 of the Remarks, that Umpstead teaches away from the claimed invention is not found persuasive. Umpstead teaches a plant receptacle that blocks light when the top is in a closed position which is directly relevant and related to the claimed invention.
Applicant’s argument, on Page 12-13 of the Remarks, that the invention achieves unexpected results relative to Umpstead because the claimed invention is structurally different from Umpstead’s “non-coating cultivation apparatus” is not found persuasive. The only element from Umpstead the Examiner is using is the light being blocked from the inside of the cavity to create a light intensity of 0 to 5 µmol/m2 s-1 when the cover of Umpstead is closed. All of the "unexpected results" variables Applicant is arguing are all components the Examiner is not claiming Umpstead teaches. The Examiner relies of Park to teach the coatings on the cultivation apparatus, therefore, any arguments regarding the coatings directed at Umpstead are superfluous. 
In response to applicant's argument, on Page 14 of the Remarks, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments with respect to claims 1-3 and 5-12, specifically regarding the Ayers reference, have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues, on Page 9 of the Remarks, that Ayers does not teach a light blocking material specifically on the inner bottom surface of a container and thus amended claim 1 to reflect specifying the location of the light blocking material on the inner bottom surface. Due to this amendment, the scope of the claim has been narrowed necessitating updated search and consideration. The Examiner now relies on Park to teach the limitations as recited in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoshino (US 6092329 A). The reference listed relates to a planting containing device comprising a light blocking inner layer which is directly relevant to the present claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642